Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 17/141877
    
        
            
                                
            
        
    

Parent Data17141877, filed 01/05/2021 is a continuation of 16112544, filed 08/24/2018 ,now U.S. Patent #10997255claims foreign priority to 10-2018-0047730 , filed 04/25/2018

Preliminary Amendment
1.	The amendment filed on 01/052022 which amend the previously filed as follow:
Claims previously filed: 1-14
	Claims canceled: 1-14
	Claims newly added: 15-19
	Claims pending for examination: 15-19

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 01/05/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10/997,255 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications deal with scraping data which request form the user terminal.  The pre-scrap data was stored at the big data  storage, the server provide response information using pre-scrape information, the scraping information is about static information.  The differences between the applications are, the instant application also include a cloud scraping system include a scraping error modification server, which in the event that an error occurs while the user terminal direct scraping, analyzes an error log from scraping input information inputted in the user terminal when the error occurs, and updates a scraping module in the user terminal based on the analyzed error log while the 255 includes at least wherein when the scraping request is about dynamic information, the information providing server transmits the scraping request to the scraping server, and the scraping server scraps the external institution server to acquire response information to the information providing server; and wherein the information providing server transmits the scraping request to the scraping server, when no response information to the scraping request is found in the big data storage.  One ordinary skill in the art would be able to modify or remove these limitations to arrive same invention.

4.	Claims 15-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-21 of copending Application No. 17/141,677(reference application). Although the claims both applications deal with scraping data which request form the user terminal.  The pre-scrap data was stored at the big data  storage, the server provide response information using pre-scrape information, the scraping information is about static information.  The differences between the applications are, the instant application also include a cloud scraping system include a scraping error modification server, which in the event that an error occurs while the user terminal direct scraping, analyzes an error log from scraping input information inputted in the user terminal when the error occurs, and updates a scraping module in the user terminal based on the analyzed error log while the co-pending includes at least wherein the scraping server scrapes the external institution server to acquire response information to the scraping request and transmit the response information to the information providing server, wherein the scraping server includes a single processing scraping server and multi-processing scraping server, and wherein the information providing server allocates the scraping request to at least one of the single processing scraping server and the multi-processing scraping server based on policy information of the requested scraping target external institution.  One ordinary skill in the art would be able to modify or remove these limitations to arrive same invention.
 at issue are not identical, they are not patentably distinct from each other because 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
5.	Claims 15-19 will be allowed when applicant(s) has overcome the Obviousness Double Patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter:
As to claims 15 and 17, cited reference(s) Kavacheri, Gray and Desineni alone or in combination fail to teach or suggest “an information providing server which, when receiving a scraping request from a user terminal, provides the user terminal with response information to the received scraping request; and a big data storage which stores pre-scraped information, wherein the information providing server acquires the response information using the pre-scraped information, when the scraping request is about static information, and the cloud scraping system further comprises a scraping error modification server, which in the event that an error occurs while the user terminal directly performs scraping, analyzes an error log from scraping input information inputted in the user terminal when the error occurs, and updates a scraping module in the user terminal based on the analyzed error log.”
Dependent claims 16 and 18-19 are allowed under the same reason as to claims 15 and 17.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOQUOC N TO whose telephone number is (571)272-4041. The examiner can normally be reached Mon-Sat 9 - 10:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain S Alams can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAOQUOC N. TO
Examiner
Art Unit 2154



/BAOQUOC N TO/Primary Examiner, Art Unit 2154